Citation Nr: 1206306	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  08-06 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an enlarged prostate.  

2.  Entitlement to service connection for a right leg cyst. 
	

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

The Veteran served on active duty from November 1966 to June 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In a February 2008 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO but withdrew the request in writing in September 2009.  

A review of the Virtual VA paperless claims processing system identified one December 2011 medical problem list not included in the paper claims file.  The information is consistent with other lay and medical evidence.  
 

FINDINGS OF FACT

1.   Additional pertinent service records have been received since the last final disallowance so as to require reconsideration of both previously denied claims.  

2.  The Veteran's benign prostate hypertrophy first manifested after service and is not related to any aspect of service including exposure to herbicide or trioctyl phosphate in service.  

3.  The Veteran's right thigh lipoma was excised in service, did not recur until after service, and is not related to any aspect of service including exposure to herbicide or trioctyl phosphate in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an enlarged prostate have not been met.  38 U.S.C.A. § 1110, 1116 (West 2002); 38 C.F.R. § 3.156, 3.303, 3.307 (2011). 

2.  The criteria for service connection for a right thigh cyst have not been met.  38 U.S.C.A. § 1110, 1116 (West 2002); 38 C.F.R. § 3.156, 3.303, 3.307 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a petition to reopen a final disallowed claim, VA must notify a claimant of the evidence and information that is necessary to reopen a previously denied claim, and must notify the claimant of the evidence and information that is necessary to establish entitlement to service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In July 2007, the RO provided notice that met the requirements.  The notice informed the Veteran of the reasons for the previous denial, the requirement for new and material evidence, and all five elements of a service connection claim. The notice also described the Veteran's and VA's respective responsibilities to obtain relevant evidence.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served in the U.S. Marine Corps with service in the Republic of Vietnam from December 1967 to September 1968.  The Department of Defense reported that the Veteran was also a participant in Project SHAD (Shipboard Hazard and Defense) DTC Test 69-10 aboard USS Fort Snelling and an associated Marine Corps test amphibious assault in May 1969.  The Veteran contends that his enlarged prostate and right leg cyst are related to exposure to herbicide in Vietnam or to chemicals used in the SHAD test. 

Petitions to Reopen Final Disallowed Claims

In January 2002, the RO denied service connection for a tumor of the right leg including as related to exposure to herbicide in Vietnam.  The Veteran did not express timely disagreement, and the decision became final.  38 U.S.C.A. § 7105.  In June 2004, the RO denied a petition to reopen that claim and denied service connection for an enlarged prostate including as related to exposure to herbicide.   The Veteran did not express timely disagreement, and that decision became final.  Id.  In both decisions, the RO confirmed the Veteran's service in Vietnam but determined that the disorders did not manifest in service and were not related to any aspect of service including exposure to herbicide.  

The RO received the Veteran's petition to reopen the claims in June 2007.  In his petition, the Veteran reported his participation in Project SHAD testing and contended that the two disabilities were caused by exposure to hazardous chemicals during the test.  He provided documents that he received from the Institutes of Medicine of the National Academies (IOM) noting that the Department of Defense (DOD) identified him as a participant in the testing.  In response to a request by the RO, the DOD confirmed the Veteran's participation in the testing.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Notwithstanding the provisions of 38 C.F.R. § 3.156(a), any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim on the merits, regardless of the requirement that the claimant first present "new and material" evidence.  38 C..F.R. § 3.156 (c). 

Such records covered under 38 C.F.R. § 3.156 (c) include, but are not limited to, additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records. 
38 C.F.R. § 3.156(c)(1)(ii).   In this case, the service records considered by the RO at the time of the 2002 and 2004 decisions did not show participation in SHAD testing.  As the reports from the DOD revealed his participation in the testing as part of his military service, the Board concludes that they represent new records of service that were in existence at the time of the initial claims and are relevant to a different theory of an etiology of the claimed disabilities.  Therefore, the Board will reconsider the claims on the merits.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).   

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  
Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Claims based on Agent Orange exposure are unique in that entitlement is based on an analysis of scientific evidence, ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange Act of 1991 (in part) directed the Secretary of Veteran Affairs to enter into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  Whenever the Secretary determines that a positive association exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease.  If the Secretary determines that a presumption of service connection is not warranted, he must publish a notice of that determination, including an explanation of the scientific basis for that determination.  The Secretary's determination must be based on consideration of NAS reports and all other sound medical and scientific information and analysis available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c).  
The Secretary concluded that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (June 12, 2007).

Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In June 2007, the Veteran submitted correspondence that he received from the Institutes of Medicine of the National Academies (IOM) in April 2007 that reported to him the results of a study of the health effects to service members who participated in the SHAD series of tests to determine the vulnerability of ground and seaborne forces to chemical attack.  The IOM letter noted that DOD had identified him as a participant, and the RO confirmed that participation in DTC Test 69-10 in May 1969 in separate correspondence with the DOD. The RO obtained a DOD fact sheet and "pocket guide" with specific information on that test and a National Institutes of Health (NIH) data sheet on trioctyl phosphate (TOF), the agent used in the test.  

The DTC Test 69-10 Fact Sheet showed that the test involved aerial spray of a simulated chemical warfare agent on company-sized Marine Corps amphibious landing forces, landing craft crews, and the support ship, USS Fort Snelling, during exercises near Puerto Rico.  The agent used was tri (2-ethylhexyl) phosphate (TEHP) as a nontoxic simulant for a chemical warfare nerve agent.  TEHP was described as a viscous, colorless or pale yellow liquid that could irritate eyes, skin, and respiratory tract on contact.  The substance was found to cause cancer in some animal species but not in humans.  The Fact Sheet did not indicate whether the participants were using chemical warfare protective equipment or whether any decontamination equipment or procedures were used.  The NIH data sheet reported that laboratory testing showed some evidence of liver cancers in female mice and equivocal evidence of adrenal cancer in male mice but that low exposure posed no significant risk to humans. 

The IOM summary provide to the Veteran and submitted by him to the RO noted that a study of mortality effects of participants in all tests, including those using TEHP found no significant increase in mortality and no clear evidence of a specific health effect.  The study noted that there was greater reported ill health generally among the Marine population than the Navy population involved in the TEHP tests but concluded that the small population size and lack of specific health effects required further study.  

Enlarged Prostate

Service treatment records are silent for any symptoms, diagnoses, or treatment of a prostate or other genitourinary disorder.  In a June 1969 discharge physical examination, the Veteran denied any genitourinary symptoms, and no abnormalities were noted by the examiner.  No prostate abnormalities were noted by a VA examiner in May 1975. 

In a January 2004 statement, the Veteran noted that he started having prostate-related problems twelve years earlier when he experienced abdominal swelling, fluid retention, and difficulty with urination.  He noted that he was diagnosed with an enlarged prostate and prescribed medication that was ineffective.  The RO requested information from the Veteran on the identity and dates of medical care for the disorder, but no response was received.  

In November 2007, a VA physician noted a review of the claims file including the materials relevant to the SHAD testing and exposure to TEHP.  The Veteran reported that the experienced urinary hesitancy for the previous ten years and used medication with no improvement.  The Veteran denied any prostate surgery.  A rectal examination was normal.  Laboratory urine testing was normal including a normal range prostate specific antigen test.  The physician diagnosed benign prostate hypertrophy and noted that the chemical used in the SHAD testing was an irritant but did not cause the claimed disorder.  

VA primary care records from 2006 to 2009 showed on-going care and medication for benign prostate hypertrophy.  In September 2009, the Veteran denied any dysuria or incontinence.  None of the clinicians offered an opinion on the etiology of the disorder.  The Veteran does not contend nor does the record show that he has been diagnosed with prostate cancer.  

The Board concludes that service connection for benign prostate hypertrophy (BPH) is not warranted.   The Veteran is competent and credible to report on the onset and nature of his urinary symptoms but not competent to offer evidence of a relationship of the disorder to certain hazardous materials as this requires medical expertise.   Credible lay and medical evidence shows that the disorder first manifested many years after service.   The Veteran does not currently and never has had prostate cancer.  BPH is not among those disorders for which the presumption of service connection from exposure to herbicide in Vietnam is available.  The Board places greatest probative weight on the Secretary's review of the NAS reports that show no positive association between herbicide exposure and any disorder not included in the regulatory listing including BPH.  Although the Veteran is presumed to have been exposed to herbicide during his Marine Corps combat duties, there is no lay or medical evidence that he handled or dispersed the agent.   

Regarding exposure to TEHP, the Board places greatest probative weight on the DOD and IOM reports that the simulated agent is a skin and respiratory irritant that has not been shown to cause cancer in humans.  The Veteran does not have prostate cancer, and the VA examiner 2007 noted his TEHP exposure and concluded that the Veteran's BPH was unrelated to that exposure.  There is no credible medical evidence to the contrary. 

The weight of the credible and probative evidence demonstrates that the Veteran's current benign prostate hypertrophy first manifested many years after service and is not related to his active service including exposure to herbicide or TEHP. As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Right Leg Cyst

Service treatment records are silent for any symptoms, diagnoses, or treatment of any form of skin or subcutaneous growth on the right leg.  The Veteran denied any tumors, growths, boils, or cancer in a June 1969 discharge physical examination medical history questionnaire and no skin abnormalities were noted by the examiner.  No cysts or skin abnormalities were noted on a May 1975 VA examination. 

In a January 2004 statement, the Veteran noted that he first notice a tumor on his right leg upon his return to the United States from Vietnam.  The Veteran reported that he sought treatment at a military clinic where a hospital corpsman lanced the growth, provided a bandage, and returned him to duty.  The Veteran noted that since that treatment, the tumor increased substantially in size and was swollen and irritated by clothing.  He noted that he had never had a biopsy of the growth.  In an October 2007 notice of disagreement, the Veteran reported that the cyst caused soreness and pain in the groin area inside the right thigh.  

VA outpatient treatment records from 2006 to September 2009 show no complaints by the Veteran of discomfort or any other symptoms associated with a right leg cyst.  A December 2011 problem list located in the electronic files noted only that the Veteran had an unspecified skin lesion.  

In November 2007, a VA physician noted a review of the claims file including the materials relevant to the SHAD testing and exposure to TEHP.  The physician noted the Veteran's report that he was told by a clinician in service that the growth was a lipoma which continued to grow and is sometimes sore.  A lipoma is a benign, soft, rubbery, encapsulated tumor of adipose tissue, usually composed of fat cells.  Dorland's Illustrated Medical Dictionary, 949 (28th Ed. 1994).  On examination, the physician noted a five centimeter subcutaneous lesion on the distal right anterior thigh.  The physician diagnosed a lipoma and concluded that the growth was not known to be associated with the chemical irritant TEHP.  

The Board concludes that service connection for a right thigh lipoma is not warranted.  The Veteran is competent and credible to report on the emergence of the growth and its treatment in service even though there is no record of this treatment.  However, the Board places probative weight on the discharge physical examination and 1975 VA examination when no recurrent growth was reported by the Veteran or noted by examiners.  Although the growth was noted by the VA physician in 2007 and presumably carried as the skin lesion on the 2011 problem list, the Veteran has not sought corrective treatment including further surgery or a biopsy from his primary care clinicians.   The lipoma is not a skin cancer and is not among those disorders for which a presumption of service connection based on exposure to herbicide is available.  The weight of medical evidence is that TEHP is an irritant but it is unlikely that the Veteran's interior right thigh was directly exposed to the chemical during the test as he would have worn at least some form of combat uniform at the time.  Moreover, the IOM report did not indicate that any surface contact resulted in persistent benign skin growths.  The Board places greatest probative weight on the opinion of the VA physician in 2007 who concluded that the growth was a benign lipoma and not associated with exposure to TEHP.  There is no credible medical evidence to the contrary. 

The weight of the credible and probative evidence demonstrates that the Veteran's current benign right thigh lipoma was surgically removed in service, did not recur until many years after service, and is not related to his active service including exposure to herbicide or TEHP.   As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an enlarged prostate is denied.  

Service connection for a right leg lipoma is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


